DETAILED ACTION
	This is the first office action in response to U.S. application 16/439,573. All claims are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in claims 1-4, 7-9, & 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In paragraph 16 of the specification, the control device is described as including a central processing unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 9 cite the limitation “the control device is configured to rotate the first object after the part of the first surface of the first object and the part of the first surface of the second object are brought into contact with each other, and suspend a task, in a case where an angle of the rotation is smaller than a predetermined amount”.
It is not disclosed how the robot measures the angle of rotation to determine whether it is smaller than a predetermined amount. Looking at the description the suspension of a task is discussed in paragraphs 77 and 92. In paragraph 77, it is disclosed that the task is suspended if the workpiece is located below a predetermined position. In paragraph 92, it is disclosed that the task is suspended if the workpiece has not been returned to a predetermined position after a seizure. It is not disclosed in the specification how the angle being smaller than a predetermined amount determines that the workpiece is located below a predetermined position. 	Further, Fig. 4 shows the flow diagram for the invention with S405 determining if the workpiece is located below a predetermined position which determines if the control flow ends. In the diagram S405 follows the determination that the workpieces are not in contact with each other (S404 to S405). This is in direct contradiction to claims 4 and 9 which state that the workpieces are in contact with each other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4. 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nammoto (US 20130197696) in view of Taguchi (US 20180339414).
Regarding claim 1, Nammoto teaches a robot apparatus that performs a task while maintaining contact between a first object and a second object (robot apparatus 1), the robot apparatus comprising: 
a robot arm (manipulator unit 20b which Fig. 1 shows as a multi-jointed arm); 
a force detection unit configured to detect a force (force sensor 20d); and 
a control device configured to control the robot apparatus (robot control apparatus 10), 
wherein the control device is configured to tilt the first object by a ([0259] discusses a range of -10 to +10 degrees at which the object is tilting and Fig. 25 shows a transition of manipulations done to insert a first object into a hole with the figure showing the first object being tilted between transitions), bring the first object and the second object into contact with each other ([0269] discuss the embodiment shown in Fig. 25 and discuss the state p201 as a contact state between the first component 200 and the hole 211), determine a part of a first surface of the first object and a part of a first surface of the second object is in contact with each other based on a detection value of the force detection unit ([0009] discusses the contact state being determined on the basis of detection values of the force sensor), and bring a part of a second surface of the first object and a part of a second surface of the second object into contact with each other in a state where the part of the first surface of the first object and the part of the first surface of the second object are in contact with each other ([0270] discusses the state tp201, where the first component 200 and the hole 211 are in contact at separate points with one of the contact points being the same contact point from state p201).
	Nammoto does not explicitly teach tilting an object at a predetermined amount. Taguchi teaches tilting an object at a predetermined amount to insert it into another object ([0200] discusses the orientation of an object to be fit including a set angle with Fig. 8 showing the orientation of the object being changed to match a predetermined orientation (S6-S8)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of Nammoto and modify it with the orientation angle of Taguchi as tilting the object a predetermined amount would prevent the workpiece from being tilted at an extreme angle which could damage the workpiece if it interacts with its surroundings. Taguchi further teaches that if the predetermined amount is less than 45 degrees, it improves reliability that the object is inserted [0200]. 

Regarding claim 2, Nammoto teaches wherein the control device brings the part of the second surface of the first object and the part of the second surface of the second object into contact with each other, by moving the first object, while maintaining contact between the part of the first surface of the first object and the part of the first surface of the second object ([0256] discusses the configuration of the robot control apparatus to be the same as the first embodiment with [0145] (under the first embodiment) discussing the robot control apparatus shifting the first component 200 while maintaining the contact state).

Regarding claim 3, Nammoto teaches wherein the control device inserts the first object into the second object, while maintaining a state where the part of the first surface of the first object and the part of the first surface of the second object are in contact with each other (Fig. 25 shows the transition steps 1201 through s204 with the surface of the object maintaining contact with the edge until the insertion is complete with [0145] discussing the robot control apparatus shifting the first component 200 while maintaining the contact state), and the part of the second surface of the first object and the part of the second surface of the second object are in contact with each other (Fig. 25 shows the transition steps 1201 through s204 with the surface of the object maintaining contact with the edge until the insertion is complete with [0145] discussing the robot control apparatus shifting the first component 200 while maintaining the contact state).

Regarding claim 4, Nammoto teaches moving the objects until they are in contact with each other. It does not explicitly teach wherein the control device is configured to rotate the first object when bringing the part of the first surface of the first object and the part of the first surface of the second object into contact with each other, and suspend a task in a case where an angle of the rotation is smaller than a predetermined amount.
Taguchi teaches wherein the control device is configured to rotate the first object when bringing the part of the first surface of the first object and the part of the first surface of the second object into contact with each other, and suspend a task in a case where an angle of the rotation is smaller than a predetermined amount ([0200] discusses the orientation of an object to be fit including a set angle with Fig. 8 showing the fitting process where the orientation of an object is changed (S6) until the orientation matches a predetermined orientation (S7) and the object is not moved down again until the orientation matches (S7 to S8) where the object not being moved is considered to be a suspension of a task).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of Nammoto and modify it with the orientation angle of Taguchi as tilting the object a predetermined amount would prevent the workpiece from being tilted at an extreme angle which could damage the workpiece if it interacts with its surroundings. Taguchi further teaches that if the predetermined amount is less than 45 degrees, it improves reliability that the object is inserted [0200]. 

Regarding claim 6, Nammoto teaches wherein the part of the first surface of the first object is a two-dimensional area (Fig. 13 shows the surface A1B1E1F1 as a two-dimensional area), and 
wherein the part of the first surface of the second object is a two-dimensional area (Fig. 13 shows the surface a1b1e1f1 as a two-dimensional area).

Regarding claim 7, Nammoto teaches a control method for a robot apparatus that performs a task while maintaining contact between a first object and a second object (robot apparatus 1 with Fig. 11 showing the flow diagram for the control process), the robot apparatus including 
a robot arm (manipulator unit 20b which Fig. 1 shows as a multi-jointed arm), 
a force detection unit configured to detect a force (force sensor 20d), and 
a control device configured to control the robot apparatus (robot control apparatus 10), the control method comprising: 
tilting the first object by a  ([0259] discusses a range of -10 to +10 degrees at which the object is tilting and Fig. 25 shows a transition of manipulations done to insert a first object into a hole with the figure showing the first object being tilted between transitions); 
causing first contact by bringing the first object and the second object into contact with each other ([0269] discuss the embodiment shown in Fig. 25 and discuss the state p201 as a contact state between the first component 200 and the hole 211); and 
causing second contact by bringing a part of a second surface of the first object and a part of a second surface of the second object into contact with each other, in a state where a part of a first surface of the first object and a part of a first surface of the second object are in contact with each other ([0270] discusses the state tp201, where the first component 200 and the hole 211 are in contact at separate points with one of the contact points being the same contact point from state p201).
Nammoto does not explicitly teach tilting an object at a predetermined amount. Taguchi teaches tilting an object at a predetermined amount to insert it into another object ([0200] discusses the orientation of an object to be fit including a set angle with Fig. 8 showing the orientation of the object being changed to match a predetermined orientation (S6-S8)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of Nammoto and modify it with the orientation angle of Taguchi as tilting the object a predetermined amount would prevent the workpiece from being tilted at an extreme angle which could damage the workpiece if it interacts with its surroundings. Taguchi further teaches that if the predetermined amount is less than 45 degrees, it improves reliability that the object is inserted [0200]. 

Regarding claim 8, Nammoto teaches wherein in the second contact, the control device brings the part of the second surface of the first object and the part of the second surface of the second object into contact with each other by moving the first object, while maintaining contact between the part of the first surface of the first object and the part of the first surface of the second object ([0256] discusses the configuration of the robot control apparatus to be the same as the first embodiment with [0145] (under the first embodiment) discussing the robot control apparatus shifting the first component 200 while maintaining the contact state).

Regarding claim 9, Nammoto teaches moving the objects until they are in contact with each other. It does not explicitly teach wherein, in the second contact, the control device is configured to rotate the first object after the part of the first surface of the first object and the part of the first surface of the second object are brought into contact with each other, and suspend a task, in a case where an angle of the rotation is smaller than a predetermined amount.
Taguchi teaches wherein, in the second contact, the control device is configured to rotate the first object after the part of the first surface of the first object and the part of the first surface of the second object are brought into contact with each other, and suspend a task, in a case where an angle of the rotation is smaller than a predetermined amount ([0200] discusses the orientation of an object to be fit including a set angle with Fig. 8 showing the fitting process where the orientation of an object is changed (S6) until the orientation matches a predetermined orientation (S7) and the object is not moved down again until the orientation matches (S7 to S8) where the object not being moved is considered to be a suspension of a task).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of Nammoto and modify it with the orientation angle of Taguchi as tilting the object a predetermined amount would prevent the workpiece from being tilted at an extreme angle which could damage the workpiece if it interacts with its surroundings. Taguchi further teaches that if the predetermined amount is less than 45 degrees, it improves reliability that the object is inserted [0200]. 

Regarding claim 11, Nammoto teaches an article manufacturing method using a robot apparatus that performs a task while maintaining contact between a first object and a second object (robot apparatus 1 with Fig. 11 showing the flow diagram for the control process), the robot apparatus comprising: 
a robot arm (manipulator unit 20b which Fig. 1 shows as a multi-jointed arm); 
a force detection unit configured to detect a force (force sensor 20d); and 
a control device configured to control the robot apparatus (robot control apparatus 10), 
wherein the control device performs processes of: 
tilting the first object by a ([0259] discusses a range of -10 to +10 degrees at which the object is tilting and Fig. 25 shows a transition of manipulations done to insert a first object into a hole with the figure showing the first object being tilted between transitions); 
causing first contact by bringing the first object and the second object into contact with each other ([0269] discuss the embodiment shown in Fig. 25 and discuss the state p201 as a contact state between the first component 200 and the hole 211); 
causing second contact by bringing a part of a second surface of the first object and a part of a second surface of the second object into contact with each other, in a state where a part of a first surface of the first object and a part of a first surface of the second object are in contact with each other ([0270] discusses the state tp201, where the first component 200 and the hole 211 are in contact at separate points with one of the contact points being the same contact point from state p201); and 
inserting the first object into the second object (Fig. 25 shows the transition process being used to insert the first object into the second object with state s204 showing the final result).
	Nammoto does not explicitly teach tilting an object at a predetermined amount. Taguchi teaches tilting an object at a predetermined amount to insert it into another object ([0200] discusses the orientation of an object to be fit including a set angle with Fig. 8 showing the orientation of the object being changed to match a predetermined orientation (S6-S8)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of Nammoto and modify it with the orientation angle of Taguchi as tilting the object a predetermined amount would prevent the workpiece from being tilted at an extreme angle which could damage the workpiece if it interacts with its surroundings. Taguchi further teaches that if the predetermined amount is less than 45 degrees, it improves reliability that the object is inserted [0200]. 

Regarding claim 12, Nammoto teaches wherein, in the inserting process, the control device inserts the first object into the second object, while maintaining a state where the part of the first surface of the first object and the part of the first surface of the second object are in contact with each other, and the part of the second surface of the first object and the part of the second surface of the second object are in contact with each other ([0256] discusses the configuration of the robot control apparatus to be the same as the first embodiment with [0145] (under the first embodiment) discussing the robot control apparatus shifting the first component 200 while maintaining the contact state).

Regarding claim 13, Nammoto teaches a non-transitory computer-readable storage medium that stores the control method according to claim 7 ([0411] discusses the control functions of the embodiments being realized in a computer-readable recording medium).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nammoto in view of Taguchi and further in view of Sakano (JP 2009125904). 
Regarding claim 5, Nammoto teaches wherein when the first object is tilted by the predetermined amount, the first object is tilted so as to bring a  ([0258] teaches that in the initial posture only one of the vertices is in the region of the second object).
	Modified Nammoto does not explicitly teach the corner being predetermined. Sakano teaches the corner being predetermined ([0026] discusses the fitting member being moved to a predetermined position and specifies corner portion A being positioned with its corresponding corner portion).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of modified Nammoto and further modify it with the predetermined corner of Sakano as specifying the corner would allow for more consistent practices between different workpieces giving more reliable results.

Regarding claim 10, Nammoto teaches wherein when performing the tilting, the first object is tilted to bring a ([0258] teaches that in the initial posture only one of the vertices is in the region of the second object).
	Modified Nammoto does not explicitly teach the corner being predetermined. Sakano teaches the corner being predetermined ([0026] discusses the fitting member being moved to a predetermined position and specifies corner portion A being positioned with its corresponding corner portion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot apparatus of modified Nammoto and further modify it with the predetermined corner of Sakano as specifying the corner would allow for more consistent practices between different workpieces giving more reliable results.
Conclusion
Prior art made reference to but not included in the prior art rejection: Takeuchi (US 20170259431) teaches a robot apparatus tilting an object and using force sensors to bring its surface into contact with the surface of another object, however Takeuchi does not teach the force sensors being used to bring together multiple surfaces between the two objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE MARIE JACKSON/           Examiner, Art Unit 3666                  
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3666